Dismissed and Memorandum Opinion filed April 6, 2006








Dismissed and Memorandum Opinion filed April 6, 2006.
 
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-06-00245-CR
____________
 
WILSON DAVID ARROYO a/k/a LUIS
AVILES, Appellant
 
V.
 
THE STATE OF
TEXAS, Appellee
 

 
On Appeal from the
262nd District Court
Harris County, Texas
Trial Court Cause No.  1030507
 

 
M E M O R A N D U M   O P I N I O N
After a plea of guilty, appellant was convicted of the
offense of aggravated robbery and sentenced on June 17, 2005, to fifteen years= imprisonment in the Institutional
Division of the Texas Department of Criminal Justice.  An untimely motion for new trial was filed on
March 15, 2006.  Appellant=s notice of appeal was filed March
15, 2006.




A defendant=s notice of appeal must be filed within thirty days after
sentence is imposed when the defendant has not filed a timely motion for new
trial.  See Tex. R. App. P. 26.2(a)(1).  A notice of appeal which complies with the
requirements of Rule 26 is essential to vest the court of appeals with
jurisdiction.  Slaton v. State,
981 S.W.2d 208, 210 (Tex. Crim. App. 1998). 
If an appeal is not timely perfected, a court of appeals does not obtain
jurisdiction to address the merits of the appeal.  Under those circumstances it can take no
action other than to dismiss the appeal. 
Id.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed April 6, 2006.
Panel consists of Justices
Anderson, Edelman, and Frost.
Do Not Publish C Tex. R. App. P. 47.2(b).